DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Note that the examiner may make changes to the title on allowance (MPEP § 1302.01).

The application has been amended as follows: 
	The title of the application has been changed to:
--METHOD FOR DIAGNOSING AND TREATING PARKINSON'S DISEASE VIA MEASURMENT OF EFFECTOR MEMORY T-CELLS--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see the Remarks filed 12 August 2021, with respect to outstanding rejections under pre-AIA  35 U.S.C. 103(a) as being unpatentable: 1) over Baba et al. and further in view of Seddiki et al. and Svensson, 2) over Baba et al. and further in view of Seddiki et al., Svensson, and Shimoji, and 3) over Baba et al., and further in view of Seddiki et al., Svensson and Lebouvier et al. have been fully considered and are persuasive. See especially pp.9-10, which states:
“Bas et al. state that while subjects with Parkinson’s disease exhibited a decrease in the number of ‘naive’ T cells, there “were no differences in the percentage of ‘memory’ cells” (page 149). Thus, Bas et al. appear to directly contradict the statement of Baba et al. Moreover, … Fiszer et al. only distinguished between naive and 

Applicant has pointed to evidence of unpredictability in the art with regard to measuring the particular population of CD4, CD127, and CD25 positive memory T cells and relating their number to Parkinson’s disease.
Also, as stated in Mayo v. Prometheus, 566 U.S. 66 (2012), “The Government, however, suggests in effect that the novelty of a component law of nature may be disregarded when evaluating the novelty of the whole. See Brief for United States as Amicus Curiae 27. But §§ 102 and 103 say nothing about treating laws of nature as if they were part of the prior art when applying those sections. Cf. Diehr, 450 U.S., at 188, 101 S. Ct. 1048, 67 L. Ed. 2d 155 (patent claims "must be considered as a whole").  And studiously ignoring all laws of nature when evaluating a patent application under §§102 and 103 would “make all inventions unpatentable because all inventions can be reduced to underlying principles of nature which, once known, make their implementation obvious.” Id., at 189, n. 12.” The prior art does not teach or fairly suggests all the included limitations of the instant claims, including the mental steps and non-active method steps of the claims, which must be considered when evaluating the application for prior art. The rejections have been withdrawn.


Conclusion
Claims 34, 36-45 and 48-53 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
27 August 2021